CONFIDENTIAL
 
SHAREHOLDERS AGREEMENT


This Agreement (this “Agreement”), effective as of 5th September, 2011 (the
Effective Date"), summarizes the intentions and mutual understandings of and
between FUTENCO AG  (“NEWCO”) of  ______________________________ and CLENERGEN
CORPORATION (CLENERGEN) of 3753 Howard Hughes Parkway, Suite 200, Las Vegas, NV
89169, USA. NEWCO and CLENERGEN are hereafter collectively referred to as the
“Parties” or individually as the “Party.”


This Agreement will confirm the desire of the Parties regarding working together
to develop renewable energy opportunities in various global markets. All Parties
will retain their independent entities and hereby agree to work expeditiously
and in good faith toward the successful completion of this agreement between the
Parties, referred to as the (“Agreement”) and all agreements and transactions
contemplated thereby.


BACKGROUND


Whereas NEWCO:


 
1.
Is committed to smart, sustainable, energy solutions and accepting of the
challenges to improve economic growth, environmental protection and social
development, and job creation including the protection and cleaning of the
environment.



 
2.
Is committed to green energy and accepting of the challenges to improve economic
growth, environmental protection and social development by the development of
Renewable Energy technologies.



 
3.
Possesses experience in funding various renewable energy developments.



 
4.
Possesses significant construction management, federal contracting, operations,
and financial experience.



 
5.
Has significant management and operations experience in renewable energy
development.



 
6.
Partners with leading utility companies, installers, energy resellers and
distributors across the world to deliver high quality and timely products and
services.



 
7.
Delivers effective power production solutions that include on-site construction
management, quality control, maintenance, performance tracking, and hardware and
communications options to meet dynamic and unique operational business
requirements.



 
8.
Retains strategic relationships with major renewable energy contractors,
suppliers and closely related entities.



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
Whereas CLENERGEN:


 
1.
Is a publicly-traded company with its common stock quoted in the USA on the
OTCQB Market (Symbol: CRGE) and in Germany on the First Quotation Board, Open
Market of the Frankfurt Stock Exchange (Symbol : 9CE)



 
2.
Offers strategic clean energy generation and supply of proprietary and mixed
biomass feedstock to address the requirement for renewable and sustainable
supplies of electricity clean energy  for captive end users, islands, mining
companies, government or privately-owned power grid systems and other end users.



 
3.
Produces high-density, short-rotation biomass energy crops on a commercial scale
at a cost of production equivalent to or less than the price of coal using a
proprietary integrated farming model.



 
4.
Supplies fuel (wood chips) for producing renewable energy. CLENERGEN,  using
proven conversion technologies which include but not limited to Gasification
(electricity), Combustion Steam (electricity), Pelletisation (pellets), Rapid
Thermal Processing (Pyrolysis Oil, ASTM standard Heating/transport fuel).



 
5.
Has subsidiary operations based in Guyana, Ghana, India and Philippines.



 
6.
Offers experienced management teams in the fields of agronomy, plant science,
chemical and mechanical engineering, supply chain management



 
7.
Has strategic and exclusive agreements with suppliers for plant science and
technology and retains Intellectual property rights for the application of
Polyploidisation which results in up to 40% increased growth for trees and
grasses.

 
Whereas, the Parties propose to take ownership of CLENERGEN GUYANA INC,
CLENERGEN TRINIDAD INC, & CLENERGEN TRINIDAD INC., herein referred to as “CGT”.


Now, therefore, in recognition of the value inherent in the Parties’ respective
businesses and the complementary natures of their specific capabilities, the
Parties agree to enter into this agreement.


 
1.
The Parties will use their best efforts and undertake all necessary steps to
finalize and execute the proposed Agreement under the terms below.



 OPERATIONAL STRUCTURE
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
2.
NEWCO and CLENERGEN agree to the following terms regarding CGT:




 
2.1
NEWCO shall invest $150,000 into CGT on or before August 31st, 2012;

 
 
2.2
NEWCO shall assume 60% ownership of CGT;

 
 
2.3
CLENERGEN shall retain 40% ownership of CGT;

 
 
2.4
Revenue share shall be 60% NEWCO and 40% CLENERGEN;

 
 
2.5
NEWCO shall buy out CLENERGEN’s 40% ownership for $1.00 upon CLENERGEN going
into administration;

 
 
2.6
NEWCO shall use its best efforts to secure the funding of project financing by
December 31st, 2012;

 
2.6.a  If funding for the initial projects  in Guyanahas not been secured by
December 31st, 2012, then CLENERGEN shall have the option to purchase back 60%
from NEWCO for the amount of $150,000 and all monies invested into CGT by NEWCO;
 

 
2.7 
NEWCO shall retain an option to purchase CLENERGEN’s 40% ownership in CGT for
the fair market value, for a period of one year or a time frame mutually agreed
upon;

 

 
2.8
NEWCO shall retain 100% control and Management of CGT;

 
2.9 CLENERGEN shall retain the option to purchase 11% of CGT from NEWCO for a
mutually agreed upon amount, upon CLENERGEN graduating to the AMEX Stock Market;
 

 
2.9.a 
In the event that CLENERGEN exercises this option, NEWCO shall still retain 100%
control and management of CGT;

 

 
2.10
Mark Quinn shall be named a director of CGT;

 

 
2.11
CGT’s board of directors shall consist of Mark Quinn, Jessica Hatfield, and
Carey Nash.

 

 
2.12
Carey Nash shall be a managing director of CGT and Jessica Hatfield shall be the
Chief Executive Officer of CGT;

 

 
2.13
NEWCO’s initial investment of $150,000, contributed to CGT, shall be under the
executive management of CGT;

 

 
2.14
Each Party shall be responsible for its expenses in connection with the
transactions contemplated by this Agreement, subject to each Party’s discretion;

 

 
2.15
Closure of this agreement is condition precedent to Futenco’s fullest
satisfaction of the outcome of their due diligence.



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
EQUITY/ FINANCIALCONTRIBUTIONS.


 
3.
CGTwill initially require$150,000 which shall be funded by NEWCO.



ADDITIONAL ITEMS


 
4.
Additional Obligations of the Parties

 
 
 
4.1           The Parties represent to each other the absence of any pending or
threatened litigation; proceeding or investigation that challenges or seeks to
restrain or prohibit the transactions contemplated herein or shall obtain other
relief in connection therewith.



 
5.
CONDUCT OF BUSINESS. Except as set forth in this Agreement, from the date hereof
until the Closing Date or the termination of this Agreement, the Parties will
conduct each of their existing businesses in its normal and ordinary course.



 
6.
NOTICES. All notices or other information deemed required or necessary to be
given to any of the Parties shall be given at the following addresses via
certified mail and fax transmittal to the aforesaid addresses.





 
7.
FORCE MAJURE. Neither Party shall be deemed to be in breach or default of the
Agreement as the result of any delay or nonperformance that is caused by flood,
fire, storm, earthquake, or other act of god, war actsof the public enemy, riot,
civil disturbance, strike, network outage, lockout or labor dispute, provided
that the party whose performance is affected shall provide prompt written notice
of delay or non-performance to the other Party and shall use commercially
reasonable efforts to minimize the impact of the such delay or non-performance
on the other Party.



 
8.
GOVERNING LAW AND JURISDICTION.  The Agreement will be governed by the laws of
Germany.  For disputes arising out of the Agreement, the Parties will consent to
the jurisdiction of the local courts located in Frankfurt, Germany.



 
9.
CONFIDENTIALITY. The Parties hereto agree that they will not at any time during
the Term of this Agreement, without the prior written consent of each of the
Parties, disclose the existence of, or the terms and conditions set forth in
this Agreement unless otherwise required by law or regulation.  In addition, all
information shared by the Parties with each other pursuant to this Agreement
shall be presumed confidential and proprietary and each Party hereby agrees to
maintain all such information in confidence.  Only those individuals and
representatives of the Parties or prospective investors in the newly formed
entity, and its respective legal and financial advisors, with a need to know and
for the sole basis of advising the respective Parties concerning the
transactions contemplated hereby, shall be permitted to receive knowledge of the
information contained herein.  Information that is or becomes generally
available or known to the public through no fault of the Parties, is
subsequently disclosed by a Party to this Agreement to a third party that is not
also under any obligation of confidentiality, or is required to be disclosed
pursuant to a judicial process, government investigation, legal proceeding or
other similar process shall not be considered confidential for the purposes of
this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
 
The Parties hereby agree not to circumvent one another by directlycontacting
third parties introduced by the other relating to the transactions contemplated
by the parties without the express written consent of the Disclosing Party



 
10.
COUNTERPARTS. This Agreement may be executed in any number of counterparts and
each counterpart shall be deemed to be an original instrument, but all of such
counterparts together shall constitute but one agreement.



 
11.
OTHER TERMS.  The Agreement will include other standard terms as the Parties
mutually agree.



 
12.
ENTIRE AGREEMENT. This Agreementshall operate as the definitive binding
agreement and shall supersede and replace all prior or contemporaneous
communications (written or oral) between the Parties and their representatives
and may only be modified or amended by a writing signed by the Parties.  This
Agreement contains the sole and entire agreement and understanding of the
Parties with respect to the entire subject matter hereof and any and all prior
discussions, negotiations, agreements, communications and understandings related
hereto are hereby merged herein. No representations, or otherwise, expressed or
implied, other than those contained herein have been made by any Party hereto.



FUTENCO AG:
 
CLENERGEN CORPORATION:
          By: /s/ Jan Malkus   By: /s/ MLM Quinn            Print:       
Print:  Mark LM Quinn           Date:  5.9.2011   Date:   5th September, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
 







